Citation Nr: 0528899	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  94-13 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

2.  Entitlement to service connection for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico by which service connection for post-traumatic stress 
disorder (PTSD), hearing loss, residuals of malaria, and high 
blood pressure was denied.  The veteran voiced disagreement 
with these determinations in May 1993 and a statement of the 
case (SOC) was issued in August 1993.  Thereafter the veteran 
perfected his appeal.

The veteran's appeal was remanded by the Board in August 2003 
for additional development.  While on remand, the issues of 
entitlement to service connection for PTSD and hearing loss 
were resolved in the veteran's favor.  See August 2004 rating 
decision.  The requested development is now complete and the 
issues remaining are again before the Board for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent, probative medical evidence does not reveal a 
current, chronic disability as the result of any in-service 
treatment for malaria.

3.  The veteran's September 1969 report of examination for 
separation contains an elevated blood pressure reading.

4.  The veteran is currently diagnosed with hypertension that 
competent probative evidence attributes to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

2.  Service connection for residuals of malaria is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Certain disease, 
including hypertension, may be presumed to have been incurred 
in service when manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

His September 1967 report of examination for induction shows 
that the veteran's heart was clinically evaluated as normal 
and contains a blood pressure reading of 130/80.  His May 
1969 report of examination for separation shows that his 
heart was again clinically evaluated as normal but contains 
an elevated blood pressure reading of 144/80.  See Stedman's 
Medical Dictionary, 855 (27th ed. 2000).  The contemporaneous 
report of medical history shows that the veteran indicated 
that he did not have or had not had high blood pressure.  In 
current statements, the veteran asserts that he was treated 
for high blood pressure in 1968 while in service.

The veteran is currently diagnosed with hypertension.  See 
October 1990 VA medical certificate.  The April 2004 
hypertension examination report reflects that the examiner 
indicated that it was as likely as not that the veteran's 
hypertension was incurred while in service.  While the 
examiner refers to a history given by the veteran as part of 
his rationale, (a history not entirely supported by the 
record), the veteran's separation examination report does 
contain an elevated blood pressure reading, and a July 1983 
occupational health record refers to high blood pressure, 
bolstering the veteran's current contentions of a long 
history of problems with high blood pressure.  Therefore, 
with resolution of every reasonable doubt in the veteran's 
favor, the Board concludes that the competent probative 
evidence of record links the veteran's current diagnosis of 
hypertension to his military service such that service 
connection is warranted.

However, service connection is not warranted for residuals of 
malaria.  The veteran asserts that he was treated for malaria 
while in service and a July 1996 buddy statement supports 
this contention.  However, there is no competent medical 
evidence of a current chronic disability resulting from any 
in-service treatment for malaria.  See April 2004 VA 
examination report showing no current symptoms of malaria.  
Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the veteran has asserted entitlement 
to service connection for malaria, the competent medical 
evidence is silent as to a diagnosed chronic residual 
disability.

Absent competent, probative medical evidence of current 
chronic disability, a prerequisite in service connection 
claims, the veteran's claim of entitlement to service 
connection for residuals of malaria must be denied.  
Moreover, as the evidence of record fails to reveal a 
diagnosed chronic residual as a result of any in-service 
treatment for malaria, service connection is not warranted on 
a presumptive basis.  As the preponderance of the evidence is 
against this claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107 (West 2002). 

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, the veteran is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, while the veteran is 
competent to describe symptoms, he is not competent to render 
a medical opinion that indicates that he has a current, 
chronic disability as a result of any in-service treatment 
for malaria.  

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in May 
2002.  The letter notified the veteran of elements (1), (2) 
and (3), see above, for his service connection claims, and 
the letter requested he send information describing the 
additional evidence or to send the evidence itself and thus 
may be considered to been requested to submit any pertinent 
evidence in his possession in compliance with element (4).  
See Mayfield v. Nicholson, 19 Vet. App. 109 (2005).  He was 
again notified of the evidence needed to substantiate his 
claim and the information and evidence it was duty to provide 
by letter in February 2004.

In addition to notice found in the letters, the veteran was 
notified of what information and evidence was needed to 
substantiate his claims by virtue of the March 1993 rating 
decision, the August 1993 SOC and the subsequent supplemental 
SOCs (SSOCs).  He was provided with the regulation regarding 
VA's duty to assist in the August 2004 SSOC.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his claims.  Therefore, the Board considers the notice 
requirements of the VCAA met.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in 1993.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process, as indicated above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  Further, VA medical records, Social Security 
Administration (SSA) records, and private medical evidence 
have been associated with the claims file.  While the 
evidence of record refers to treatment from a private 
hospital immediately following service and current treatment 
from a private medical provider, the veteran has not 
authorized the request of additional evidence.  See May 2002 
letter.  As the veteran has not identified, or authorized the 
request of, any additional evidence, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Service connection for hypertension is granted.

Service connection for residuals of malaria is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


